—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of violating prison disciplinary rules prohibiting inmates from engaging in violent conduct, assaulting other inmates, fighting and disobeying a direct order. Contrary to petitioner’s contention on appeal, the detailed misbehavior report and testimony of the correction officers who observed petitioner’s participation in a melee in the prison yard provide substantial evidence to support the determination of guilt (see, Matter of Medina v Stinson, 251 AD2d 935). The conflicting testimony presented at the hearing as to whether petitioner acted entirely in self-defense during the incident merely created a credibility issue for resolution by the Hearing Officer (see, id.).
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.